 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    MARK WERTHMAN,                            Case No. 2:18-cv-09078-JAK (MAA)
12                        Plaintiff,
13                                              ORDER ACCEPTING FINDINGS AND
            v.                                  RECOMMENDATIONS OF UNITED
14                                              STATES MAGISTRATE JUDGE
      DOCTOR M. MURPHY,
15
16                        Defendant.
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint (ECF No.
19   3), Defendant’s Motion to Dismiss (ECF No. 15), Plaintiff’s Opposition (ECF No.
20   18), Defendant’s Reply (ECF No. 19), the other records on file herein, and the
21   Report and Recommendation of United States Magistrate Judge (ECF No. 22). The
22   time for filing objections has expired and no objections have been made. The Court
23   concurs with and accepts the findings and conclusions of the Magistrate Judge.
24         IT THEREFORE IS ORDERED that:
25               1. The Report and Recommendation of United States Magistrate Judge is
26                  ACCEPTED and ADOPTED;
27               2. Defendant’s Motion to Dismiss is DENIED;
28   ///
 1           3. Defendant is ORDERED to file an Answer within fourteen (14) days
 2             of the issuance of this Order.
 3
 4
 5   DATED: October 31, 2019
                                                 JOHN A. KRONSTADT
 6                                          UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            2
